Exhibit 99.1 Contact: Edy Francis Chief Financial Officer 713-621-3882 edyf@isramco-jay.com /FOR IMMEDIATE RELEASE/ ISRAMCO, INC. Reports Second Quarter Results Houston, Texas, August 8, 2014 – Isramco, Inc. (Nasdaq: ISRL) today reported revenues for the quarter ending June 30, 2014, of $23,233,000, compared to revenues of $17,038,000 for the same quarter of 2013, a 36% increase. This was primarily due to growth in Isramco’s well service segment, which increased revenues to $7,482,000 compared to $2,993,000 for the corresponding period in 2013, and to higher production volumes and sale prices for natural gas and crude oil in the United States Revenues derived from domestic sales increased to $10,073,000 from $9,159,000 for the same period in 2013. Isramco’s overriding royalty interest in the Tamar Field offshore Israel, also generated increased net revenues of $5,112,000, as compared to $4,641,000 in 2013. The Company reported net income of $3,939,000, or $1.46 per share, for the second quarter of 2014, compared to net income of $3,172,000, or $1.14, per share, for the same period in 2013. This increase was primarily due to royalty revenues from the Tamar Field and increased revenues from domestic production. These increases in revenue were partially offset by related increases in operating expenses. The Company reported net income of $8,124,000, or $2.96 per share, for the six months ending June 30, 2014, as compared to a net income of $2,663,000 or $0.96 per share, for the comparable six month period in 2013. This increase was primarily due to Isramco’s overriding royalty interest in the Tamar Field, which generated $10,214,000 in net revenues as compared to $4,641,000 in 2013. There are currently 2,717,691 shares of common stock issued and outstanding. Isramco's unaudited quarterly results are summarized below: (In thousands, except for per share income) For the Three Months Ended June 30, For the Six MonthsEnded June 30, STATEMENT OF OPERATIONS DATA Revenues Total operating expenses Operating income Net income Earnings per share – basic and diluted CASH FLOW DATA Net cash provided by operating activities Net cash used in investing activities ) ) Net cash provided by (used in) financing activities ) June 30, December 31, BALANCE SHEET DATA Current assets $ $ Total assets Total liabilities Total shareholders’ equity FORWARD-LOOKING STATEMENTS ALL STATEMENTS CONTAINED HEREIN, AS WELL AS ORAL STATEMENTS THAT MAY BE MADE BY THE COMPANY OR BY OFFICERS, DIRECTORS OR EMPLOYEES OF THE COMPANY ACTING ON THE COMPANY'S BEHALF, THAT ARE NOT STATEMENTS OF HISTORICAL FACT, CONSTITUTE "FORWARD-LOOKING STATEMENTS" AND ARE MADE PURSUANT TO THE SAFE-HARBOR PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. SUCH FORWARD-LOOKING STATEMENTS INVOLVE KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS THAT COULD CAUSE THE ACTUAL RESULTS OF THE COMPANY TO BE MATERIALLY DIFFERENT FROM THE HISTORICAL RESULTS OR FROM ANY FUTURE RESULTS EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS. SUCH RISKS AND UNCERTAINTIES ARE OUTLINED IN THE COMPANY'S ANNUAL REPORT ON FORM 10-K FOR 2013, ITS QUARTERLY REPORTS ON FORM-10-Q, AND SUCH OTHER DOCUMENTS AS ARE FILED WITH THE SECURITIES AND EXCHANGE COMMISSION FROM TIME TO TIME. THE COMPANY IS NOT OBLIGATED TO REVISE OR UPDATE ANY FORWARD-LOOKING STATEMENTS IN ORDER TO REFLECT EVENTS OR CIRCUMSTANCES THAT MAY ARISE AFTER THE DATE OF THIS RELEASE. # # #
